DETAILED ACTION
	This is in response to application 16/725688, filed on December 23rd 2019 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (paragraphs 99-101, published). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 320.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,567,505 B2. Although the claims at issue the claims from the ‘505 reference patent anticipate the pending claims.

Claim Objections
Claims 1, 17 and 20 are objected to because of the following informalities:  they recite “the one or more hardware processors” without antecedent basis.  Appropriate correction is required, such as deleting “the”.
Claim 6 is objected to because it recites “with respect other user systems”, this should be “with respect to” or similar.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Batraski et al. US 2013/0254685 A1 in view of Drummond et al. US 2017/0200007 A1.

Regarding claim 1, Batraski discloses:
a server system that is configured to serve a plurality of different types of cloud-based applications to each of a plurality of user systems each being associated with a particular user (paragraphs 8 and 11; Batraski doesn’t explicitly teach “cloud-based” but it discloses remote servers accessed via networks – see paragraph 54 and Fig. 5, this is equivalent to “cloud-based” under the broadest reasonable interpretation) wherein the server system comprises:
memory comprising processor-executable instructions encoded on a non-transient processor-readable media (Fig. 18), wherein the one or more hardware processors (Fig. 18) are configurable to execute the processor-executable instructions of a session manager module (purpose of Batraski is to manage user sessions – see paragraphs 5-7 and Fig. 7) that, when executed, is configurable to cause:
receiving session information from a session management module at each of the plurality of user systems that, when executed, is configurable to provide information about use of one or more applications at each of the plurality of user systems (paragraphs 64-67 and Fig. 7), wherein session information provided from each user system indicates … user interaction with each application at that user system (activity information – paragraphs 43 and 64);
maintaining, for each user system of the particular user, user interaction information for each cloud-based application of the plurality of different types of cloud-based applications at 
communicating, to each of the plurality of user systems, session-synchronization information that allows for current usage of the plurality of different types of cloud-based applications at each of the user systems to be synchronized with usage of the plurality of different types of corresponding applications at other user systems (paragraphs 68, 76 and Figs. 7-8), and wherein each application link is used by that user system to access a corresponding application (menu button/icon activates browser/application – Figs. 1, 14 and paragraph 94).

	Batraski does not explicitly disclose that session information indicates which applications are in use at that particular user system, but this is taught by Drummond as a list of currently running applications (paragraph 51).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Batraski to include applications in use as taught by Drummond for the purpose of session management.  This would allow for additional synchronization which would enhance the system of Batraski.

	Regarding claim 2, Batraski discloses maintaining the session information received from each of the user systems as collective session information, and wherein the session-

	Regarding claim 3, Batraski discloses the session synchronization information allows for the current usage of the plurality of different types of the cloud-based applications at each of the user systems to be synchronized with the usage of the plurality of different types of corresponding applications at the other user systems when the particular user switches from using one of the plurality of user systems to using another one of the plurality of user systems (paragraph 64, Fig. 7), and wherein each application link is used by that user system, when that user system becomes currently active and a session context is switched to that user system, to access a corresponding application (menu button is equivalent to “link” – see paragraph 94), and wherein the session-synchronization information is used by a particular user system to synchronize applications at that particular user system with other corresponding applications that were in use at one or more of the other user systems when that particular user system becomes active (synchronize – paragraph 64, Fig. 7).

	Regarding claim 4, Batraski discloses an indication is received that a first user system is to become active, wherein the session-synch information is used at the first user system to synchronize applications at the first user system with corresponding applications at other user systems that were most recently interacting with the corresponding application (perform synchronization upon receiving a request from device – this is an indication that the first system is to become active – see paragraphs 52, 58 and Fig. 5).

	Regarding claim 5, Batraski discloses wherein session information comprises: an identifier that identifies a particular user system (paragraph 69); and an activity status that indicates which applications are in use at that particular user system including whether the particular user system is currently in use or active (activity data includes user interaction and status – see paragraph 75).

	Regarding claim 7, Batraski discloses:
determining which ones of the plurality of user systems are currently active (paragraph 98, Fig. 14); 
monitoring for the occurrence of one or more different types of trigger events (paragraphs 94-95 and Fig. 14); 
communicating, to each of the plurality of user systems, the session-synchronization information when the session manager module determines that a trigger event has occurred, to force session synchronization at each of the plurality of user systems (synchronize – paragraphs 47, 58, 64 and 76;
automatically switching session context from one of the plurality of user systems to the another one of the plurality of user systems when the particular user switches from using that one of the plurality of user systems to using the another one of the plurality of user systems, such that corresponding applications at the another one of the plurality of user systems are synchronized with one or more applications at the one of the plurality of user systems that the session context is being switched from (paragraphs 52 and 64).

Regarding claim 8, Batraski discloses the one or more triggers comprise one or more of: receiving an indication that an application has become active (receive request from browser – paragraph 76, this indicates activity).

Regarding claim 9, Batraski discloses the trigger event comprises one or more of: usage-based trigger events (paragraph 76); or automatic switch-over trigger events (browser synchronizes upon activation, and thus is “automatic” upon switching – see paragraph 42).

Regarding claim 10, Batraski discloses receiving an indication that an application has been launched at one of the user systems was previously inactive and has now become active (Fig. 14), and receiving an indication that there has been user interaction with an application that was previously launch at one of the plurality of user systems and has become active after a time period has passed since previous user interaction (receive new user activity – paragraph 67).

Regarding claim 11, Batraski discloses the automatic switch-over trigger event comprises one or more of: … network connectivity-based trigger event (synch upon network connection, see paragraphs 42, 47 and 75).

Regarding claim 12, Batraski discloses maintaining an activity log for each user system of the particular user, wherein each activity log comprises user interaction information for each 

Regarding claim 13, Batraski discloses maintaining context mapping information for each user system of the particular user, wherein the context mapping information for each user maps the plurality of different types of could-based applications to other ones of the plurality of different types of cloud-based application at other user systems (the session activity information “maps” the browsing context from one system to another – see paragraphs 52, 64 and 75, and Figs. 5 and 7); and
wherein the context mapping information for a particular system is used to map the plurality of different types of application that are in use at other user systems to the plurality of different types of corresponding applications at that user system (synchronize browsing applications – paragraph 64, Fig. 7).

Regarding claim 14, Batraski discloses an identifier for the user system (paragraph 43);
an application type … for each of the plurality of different types of cloud-based applications that has been in use at one of the other user systems (device name/type – paragraphs 43, 64);

the application link to the corresponding application of that user system for each of the plurality of different types of cloud-based applications, wherein each application link is to a corresponding application of that user system for each of the plurality of different types of cloud-based applications that has been in use at one of the other user systems within the time threshold prior to session context being switched (menu button equivalent to “application link” – see Figs. 1, 14 and paragraph 94).
Batraski does not explicitly disclose application type and application name but this is taught by Drummond as maintaining a list of applications including name (paragraph 51 and Fig. 3E, e.g. “App 1”, App 2”, etc.).  The motivation to combine is the same as that given in the rejection of claim 1.

Regarding claim 15, Batraski discloses each application link is used by the user system to access the corresponding application when the session context is switched to that user system (paragraph 94), wherein the corresponding application is accessed in accordance with a most recent user interaction (paragraph 64, Fig. 7).

Regarding claim 16, Batraski discloses the corresponding application is not the same application that was in use at the one of the other user systems prior to the session context being switched to that user system (seamless browser lets user switch between different type 

	Regarding claim 17, it corresponds to claim 1 and thus is rejected for the same reasons.

	Regarding claims 18-19, they correspond to previously presented dependent claims 5 and 7 respectively; thus they are rejected for the same reasons.

	Regarding claim 20, it is directed to a “user system” as opposed to the “server system” of claim 1, however the recited limitations substantially correspond to claim 1 and therefore are rejected for similar reasons.  Any additional features recited by claim 20 and not included in claim 1 are believed to be rejected above in the dependent claims.  For example, claim 20 recites “a session context is switched” – this is already covered by claim 3 and rejected above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Batraski and Drummond in view of Sharma et al. US 2017/0352086 A1.

Regarding claim 6, Batraski discloses wherein the session information comprises: updates about… that user system with respect other user systems that are associated with the particular user (synchronization process provides “updates” about that particular system to 
	The combination of Batraski and Drummond does not explicitly disclose providing location or battery information but this is well-known in the art.  Sharma explicitly discloses that session information may include “geographical data” and “battery data” (see paragraph 44, Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Batraski to include location and battery information as part of the session information in order to enhance session synchronization.  Sharma suggests this additional session information helps improve the session synchronization process (paragraph 44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Armstrong US 9,736,246 B1 discloses a system for cross-device synchronization (abstract).
Kathuria et al. US 2018/0004828 A1 discloses a server synchronization system for delivery synchronized data to multiple client devices (paragraph 26).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975